OlivbR, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is stipulated and agreed, subject to the approval of the court, that at the time of exportation of the 2,000 Iceland Tanned Wool Skins, White, involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at $5 each, c. & f. New York, packing included, less dock charges and freight as invoiced.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation thereof, and
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is $5 each, less dock charges and freight as invoiced, packing included.
Judgment will be rendered accordingly.